President’s Receipt of the Nobel Peace Prize
The Emoluments Clause of the Constitution does not bar the President from accepting the
  Nobel Peace Prize without congressional consent, because the Norwegian Nobel
  Committee is not a “King, Prince, or foreign State.”
The Foreign Gifts and Decorations Act does not bar the President from accepting the
  Nobel Peace Prize without congressional consent, because the Norwegian Nobel
  Committee is not a “unit of a foreign governmental authority,” an “international or
  multinational organization whose membership is composed of any unit of foreign gov-
  ernment,” or an “agent or representative of any such unit or such organization.”

                                                                    December 7, 2009

     MEMORANDUM OPINION FOR THE COUNSEL TO THE PRESIDENT

   This memorandum concerns whether the President’s receipt of the
Nobel Peace Prize would conflict with the Emoluments Clause of the
Constitution, which provides that “no Person holding any Office of Profit
or Trust under [the United States], shall, without the Consent of the Con-
gress, accept of any present, Emolument, Office, or Title, of any kind
whatever, from any King, Prince, or foreign State.” U.S. Const. art. I, § 9,
cl. 8. As we previously explained in our oral advice and now explain in
greater detail, because the Nobel Committee that awards the Peace Prize
is not a “King, Prince, or foreign State,” the Emoluments Clause does not
apply. You have also asked whether the Foreign Gifts and Decorations
Act, 5 U.S.C. § 7342 (2006), bars the President from receiving the Peace
Prize. Here, too, we confirm our previous oral advice that it does not.

                                          I.

   On October 9, 2009, the Norwegian Nobel Committee (the “Peace Prize
Committee,” or the “Committee”), headquartered in Oslo, Norway,
announced that the President will be this year’s recipient of the Nobel
Peace Prize. The 2009 Peace Prize, which will consist of ten million
Swedish Kroner (or approximately $1.4 million), a certificate, and a gold
medal bearing the image of Alfred Nobel, is expected to be awarded by
the Nobel Committee to the President on December 10, 2009—the anni-
versary of Nobel’s death. See Statutes of the Nobel Foundation § 9,
http://nobelprize.org/nobelfoundation/statutes.html (last visited Nov.

                                         370
                  President’s Receipt of the Nobel Peace Prize

24, 2009) (“Nobel Foundation Statutes”); see also The Nobel Prize
Amounts, http://nobelprize.org/nobel_prizes/amounts.html (last visited
Nov. 24, 2009).
   The Peace Prize is a legacy of Swedish chemist Alfred Bernhard No-
bel. In his will, Nobel directed that a portion of his wealth be used to
establish a set of awards, one of which, the Peace Prize, was intended to
honor the person or entity that “shall have done the most or the best
work for fraternity between nations, for the abolition or reduction of
standing armies and for the holding and promotion of peace congress-
es.” Nobel Foundation Statutes § 1 (setting forth the pertinent provision
of Nobel’s will). The relevant assets of the Nobel estate have been
managed since 1900 by the Nobel Foundation, a private institution
based in Stockholm, Sweden. See Birgitta Lemmel, The Nobel Found-
ation: A Century of Growth and Change (2007) (“Lemmel”), http://
nobelprize.org/nobelfoundation/history/lemmel (last visited Nov. 24,
2009). The Foundation is responsible for managing the assets of the
bequest in such a manner as to provide for the annual award of the Nobel
prizes and the operation of the prize-awarding bodies, including the Nobel
Committee that selects the Peace Prize. Nobel Foundation Statutes § 14;
see also Lemmel (“One vital task of the Foundation is to manage its assets
in such a way as to safeguard the financial base of the prizes themselves
and of the prize selection process.”). Unlike the other Nobel prizes, for
accomplishments in fields such as literature and physics, which are
awarded by committees appointed by Swedish institutions, Nobel speci-
fied in his will that the recipient of the prize “for champions of peace”
was to be selected “by a committee of five persons to be elected by the
Norwegian Storting [i.e., the Norwegian Parliament].” Nobel Foundation
Statutes § 1.
   On April 26, 1897, the Storting formally agreed to carry out Nobel’s
will and, in August of that year, elected the first members of the Nobel
Committee that would award the prize funded by Nobel’s estate. That
Committee—not the Storting itself, or any other official institution of the
Norwegian government, or the Nobel Foundation—has selected the Peace
Prize recipients since 1901. To be sure, in its nascent years, the Nobel
Committee was more “closely linked not only to the Norwegian political
establishment in general, but also to the Government,” than it is today. See
Øyvind Tønnesson, The Norwegian Nobel Committee (1999) (“Tønnes-

                                     371
                              33 Op. O.L.C. 370 (2009)

son”), http://nobelprize.org/nobel_prizes/peace/articles/committee (last
visited Nov. 24, 2009). Indeed, until 1977, the Committee’s official title
was the Nobel Committee of the Norwegian Storting. Nevertheless, it has
long been recognized that the “[C]ommittee is formally independent even
of the Storting, and since 1901 it has repeatedly emphasized its independ-
ence.” Id. In 1936, for instance, the Norwegian Foreign Minister and a
former Prime Minister recused themselves from the Committee’s delibera-
tions out of concern that bestowing the award on the German pacifist Carl
von Ossietzky would be perceived as an act of Norwegian foreign policy.
Id.; see also Berlin Protests Ossietzky Award, N.Y. Times, Nov. 26, 1936,
at 22 (noting that “Norway [d]enies [r]esponsibility for Nobel [d]ecision”).
To make clear the independent nature of the Committee’s decisions, more-
over, the Storting in the very next year, 1937, barred government ministers
from sitting on the Nobel Committee. See Special Regulations for the
Award of the Nobel Peace Prize and the Norwegian Nobel Institute, etc.,
adopted by the Nobel Committee of the Norwegian Storting on the 10th
day of April in the year 1905 (including amendments of 1977, 1991, 1994,
1998 and 2000), § 9, http://nobelprize.org/nobelfoundation/statutes-no.
html (last visited Nov. 24, 2009) (“Nobel Peace Prize Regulations”) (“If a
member of the [Nobel] Committee is appointed a member of the Govern-
ment during his period of office, or if a member of the Government is
elected a member of the Committee, he shall resign from the Committee
for as long as he continues in office as a Minister”). Furthermore, for
nearly 36 years, no member of the Committee has been permitted as a
general matter to continue serving in the Storting. See Tønnesson (“[I]n
1977 . . . the Storting decided that its members should not participate in
nonparliamentary committees appointed by the Storting itself.”). 1 That
said, an appointment to the Committee does not appear to require a sitting
member of the Storting to resign immediately from his or her government
position, and thus two of the current members, who joined the Nobel
Committee in 2009, appear to have served on the Storting during much, if
not all, of the period during which this year’s Prize recipient was selected.
See List of Nobel Committee Members, http://nobelpeaceprize.org/en_GB/

   1To further emphasize the Committee’s independence from the Norwegian govern-
ment, including the monarchy, “[u]nlike the prize award ceremony in Stockholm [for the
other Nobel Prizes], it is the Chairperson of the Nobel Committee, and not the King [of
Norway]” who formally presents the Peace Prize. Tønnesson.

                                         372
                   President’s Receipt of the Nobel Peace Prize

nomination_committee/members/ (last visited Dec. 4, 2009). The other
three members of the Committee were private individuals. Id.
   Apart from the Storting’s role in selecting the members of the Nobel
Committee, the Norwegian government has no meaningful role in select-
ing the Prize recipients or financing the Prize itself. In addition to fully
funding the Prize, the Sweden-based private Nobel Foundation, estab-
lished pursuant to Alfred Nobel’s will, is responsible for the Committee’s
viability and the administration of the award. Specifically, your Office has
informed us that the Committee’s operations, including the salaries of the
various Committee members and of the staff, are funded by the Founda-
tion and not by the Norwegian or Swedish governments. See E-mail for
David J. Barron, Acting Assistant Attorney General, Office of Legal
Counsel, from Virginia R. Canter, Associate Counsel to the President,
(Nov. 2, 2009, 19:11 EST) (“Canter E-mail”) (summarizing telephonic
interview with Geir Lundestad, Secretary to the Nobel Committee and
Director of the Nobel Institute); see also Nobel Foundation Statutes § 11
(“The Board of the Foundation shall establish financial limits on the work
that the prize-awarding bodies perform in accordance with these stat-
utes”); id. § 6 (“A member of a Nobel Committee shall receive remuner-
ation for his work, in an amount to be determined by the prize-awarding
body [i.e., the Nobel Committee].”). The Committee also deliberates
and maintains staff in the Nobel Institute building, which is owned by
the private Nobel Foundation rather than by the government of Sweden
or Norway. See The Nobel Institute, http://nobelpeaceprize.org/en_GB/
institute/ (last visited Dec. 4, 2009) (noting that Nobel Institute building is
also where the recipient of the Peace Prize is announced); see also De-
scription of Nobel Institute Building, http://nobelpeaceprize.org/en_GB/
institute/nobel-building/ (last visited Dec. 4, 2009). Although the Nobel
Foundation plays a critical role in sustaining the Nobel Committee and the
Peace Prize, it is the Nobel Committee that independently selects the
Prize recipients. See Organizational Structure of the Nobel Entities, http://
nobelprize.org/nobelfoundation/org_structure.html (last visited Nov. 24,
2009) (“The Nobel Foundation does not have the right or mandate to
influence the nomination and selection procedures of the Nobel Laure-
ates.”); see also Lemmel (“[T]he Prize-Awarding Institutions are not only
entirely independent of all government agencies and organizations, but
also of the Nobel Foundation.”).

                                      373
                           33 Op. O.L.C. 370 (2009)

                                      II.

    The Emoluments Clause provides that “no Person holding any Office of
Profit or Trust under [the United States], shall, without the Consent of the
Congress, accept of any present, Emolument, Office, or Title, of any kind
whatever, from any King, Prince, or foreign State.” U.S. Const. art. I, § 9,
cl. 8. Adopted unanimously at the Constitutional Convention, the Emolu-
ments Clause was intended to recognize the “necessity of preserving
foreign Ministers & other officers of the U.S. independent of external
influence,” specifically, undue influence and corruption by foreign gov-
ernments. See 2 The Records of the Federal Convention of 1787, at 389
(Max Farrand ed., rev. ed. 1966) (notes of James Madison); see also 3 id.
at 327 (“It was thought proper, in order to exclude corruption and foreign
influence, to prohibit any one in office from receiving or holding any
emoluments from foreign states.”) (remarks of Governor Randolph);
Applicability of the Emoluments Clause to Non-Government Members of
ACUS, 17 Op. O.L.C. 114, 116 (1993) (“ACUS ”); President Reagan’s
Ability to Receive Retirement Benefits from the State of California, 5 Op.
O.L.C. 187, 188 (1981) (discussing the background of the ratification of
the Clause).
    The President surely “hold[s] an[] Office of Profit or Trust,” and the
Peace Prize, including its monetary award, is a “present” or “Emolument
. . . of any kind whatever.” U.S. Const. art. I, § 9, cl. 8. The critical ques-
tion, therefore, concerns the status of the institution that makes the award.
Based on the consistent historical practice of the political branches for
more than a century with respect to receipt of the Peace Prize by high
federal officials, as well as our Office’s precedents interpreting the Emol-
uments Clause in other contexts, we conclude that the President in accept-
ing the Prize would not be accepting anything from a “foreign State”
within the Clause’s meaning. Accordingly, we do not believe that the
President’s acceptance of the Peace Prize without congressional consent
would violate the Emoluments Clause.

                                      A.

  None of our Office’s precedents concerning the Emoluments Clause
specifically considers the status of the Nobel Committee (or the Nobel
Foundation), but there is substantial and consistent historical practice of

                                     374
                      President’s Receipt of the Nobel Peace Prize

the political branches that is directly relevant. The President would be far
from the first government official holding an “Office of Profit or Trust” to
receive the Nobel Peace Prize. Rather, since 1906, there have been at least
six federal officers who have accepted the Prize while serving in their
elected or appointed offices. The Peace Prize has been received by two
other sitting Presidents—Theodore Roosevelt and Woodrow Wilson—by
a sitting Vice President, Secretary of State, and Senator, and by a retired
General of the Army, 2 with the most recent of these acceptances having
occurred in 1973. Throughout this history, we have found no indication
that either the Executive or the Legislative Branch thought congressional
approval was necessary.
   The first instance of the Nobel Committee awarding the Peace Prize
to a sitting officer occurred only five years after the Committee began
awarding the Prize. In 1906, President Theodore Roosevelt received the
Peace Prize. 3 On December 10 of that year, United States Minister to
Norway Herbert H.D. Pierce accepted the “diploma, medal, and order
upon the Nobel trustees [of the Nobel Foundation] for the amount of the
prize” on Roosevelt’s behalf. See “Emperor Dead” and Other Historic
American Diplomatic Dispatches 336–37 (dispatch from Pierce to Secre-
tary of State Elihu Root) (Peter D. Eicher ed., 1997) (“Pierce Dispatch”).
Not only did Roosevelt accept the Peace Prize while President, he also
chose as President to use the award money (roughly $37,000) to establish
a foundation for the promotion of “industrial peace.” See Oscar S. Straus,
Under Four Administrations: From Cleveland to Taft 239–40 (1922)
(“Straus”) (noting that Roosevelt transferred the draft of the monetary
award to Chief Justice Fuller in January of 1907 to initiate efforts to
establish the Foundation).
   We have found no indication that the President or Congress believed
that receipt of the Prize, including its award money, required legislative
approval. Although Congress passed legislation to establish Roosevelt’s

   2 See Memorandum for the File from Richard L. Shiffrin, Deputy Assistant Attorney
General, Office of Legal Counsel, Re: Proposed Award of Honorary British Knighthood
to Retiring Military Officer (Aug. 27, 1996) (retired military officers continue to “hold[]
[an] Office of Profit or Trust” under the United States and hence remain subject to the
Emoluments Clause); see also 53 Comp. Gen. 753 (1974) (same).
   3 See List of Nobel Peace Prize Laureates, http://nobelprize.org/nobel_prizes/peace/

laureates (last visited Nov. 19, 2009).

                                           375
                                 33 Op. O.L.C. 370 (2009)

foundation, see Act of Mar. 2, 1907, ch. 2558, Pub. L. No. 59-217, 34
Stat. 1241, it did so some months after he accepted the Peace Prize, and
we think it clear that neither the President nor Congress thought this law
necessary to satisfy the Emoluments Clause. 4 The bill that established the
trust said nothing about consent even though Congress assuredly knew
how to express such legislative approval for Emoluments Clause purpos-
es. For instance, the same Congress that established the foundation at
Roosevelt’s request also “authorized [Professor Simon Newcomb, a
retired Naval Officer] to accept the decoration of the order ‘Pour le
Mérite, für Wissenschaftern und Kunste,’ conferred upon him by the
German Emperor,” Act of Mar. 30, 1906, ch. 1353, Priv. Res. No. 59-
1280, 34 Stat. 1713, 1713, and granted “[p]ermission . . . to [a Navy Rear-
Admiral] . . . to accept the China war medal, with Pekin clasp, tendered
to him by the King of Great Britain, and the Order of the Red Eagle, with
swords, tendered to him by the Emperor of Germany,” Act of Mar. 4,
1907, Priv. Res., 34 Stat. 2825, 2825 (S.J. Res. 98, 59th Cong.). 5


    4 Consistent with this understanding of the congressional action, the bill establishing

the foundation was modeled after documents creating trusts, see Straus at 239, and not
statutes conferring legislative consent to officers’ receipt of gifts from foreign states.
Further, the statute’s legislative history contains no indication that the bill was intended to
ratify Roosevelt’s acceptance of a gift from a foreign power; nor does it indicate that his
acceptance of the Prize without congressional consent was inappropriate. See S. Rep. No.
59-7283 (1907); see also 41 Cong. Rec. 4113 (1907) (“There can be no possible objection
[to the bill]. It establishes trustees, who are to receive from the President the Nobel prize
for the foundation of a society for the promotion of industrial peace.”) (statement of Sen.
Lodge). Ultimately, the Foundation never expended any funds, and in July of 1918,
Congress dissolved the trust. See Act of July 12, 1918, ch. 150, Pub. Res. No. 65-37, 40
Stat. 899 (H.J. Res. 313) (“Joint Resolution Providing for the disposition of moneys
represented in the Alfred Bernard Nobel peace prize, awarded in nineteen hundred and
six”). Roosevelt then distributed the Nobel Prize money, along with the interest it had
accrued, to various charities in the United States and Europe. See Straus at 241.
    5 See also, e.g., Act of Apr. 2, 1896, Priv. Res. No. 54-39, 29 Stat. 759, 759 (“author-

iz[ing]” President Harrison “to accept certain medals presented to him by the Govern-
ments of Brazil and Spain during the term of his service as President of the United
States”); Act of Apr. 20, 1871, Priv. Res. No. 42-4, 17 Stat. 643, 643 (“[C]onsent of
Congress is hereby given to . . . [the] secretary of the Smithsonian Institution, to accept
the title and regalia of a commander of the Royal Norwegian Order of St. Olaf, conferred
upon him for his distinguished scientific service and character by the King of Sweden and
Norway”); Act of Mar. 3, 1865, Priv. Res. No. 38-39, 13 Stat. 604, 604 (Navy Captain
“authorized to accept the sword of honor recently presented to him by the government of

                                             376
                      President’s Receipt of the Nobel Peace Prize

   Perhaps most importantly, the statute that established the foundation to
administer the prize money that Roosevelt had accepted does not address
at all Roosevelt’s receipt of the gold medal and diploma. Yet the medal
and the diploma have always constituted elements of the Peace Prize, see
Pierce Dispatch at 337 (noting receipt of Nobel medal); see also Nobel
Lecture of President Roosevelt (May 5, 1910), http://nobelprize.org/
nobel_prizes/peace/laureates/1906/roosevelt-lecture.html (last visited
Nov. 23, 2009) (“The gold medal which formed part of the prize I shall
always keep, and I shall hand it on to my children as a precious heir-
loom.”), and they constitute a “present” or “Emolument . . . of any kind
whatever” within the meaning of the Emoluments Clause. Thus, if the law
establishing the trust to be funded by the award money had been intended
to provide congressional consent for President Roosevelt’s receipt of the
Prize, it would presumably have encompassed these elements of the Prize
as well.
   The example more than a decade later of President Wilson also clearly
reflects an understanding by the political branches that receipt of the
Peace Prize does not implicate the Emoluments Clause. When, in Decem-
ber of 1920, President Wilson received the Peace Prize, he, unlike Presi-
dent Roosevelt, did not seek to donate the Prize proceeds to a charitable
cause or enlist Congress’s aid in accomplishing such a charitable purpose.
Instead, he simply accepted the Prize and deposited the award money in a
personal account in a Swedish bank, apparently hoping for a favorable
movement in the Kroner/dollar exchange rate. See 67 The Papers of
Woodrow Wilson 51–52 (Arthur S. Link ed., 1992) (diary of Charles Lee
Swem). President Wilson does not appear to have sought congressional
approval for his acceptance, nor does it appear that Congress thought its
consent was required.
   These Presidents are not, as indicated above, the only federal officers
who have received the Peace Prize. Senator Elihu Root in 1913, Vice
President Charles Dawes in 1926, retired General of the Army George
Marshall in 1953, and Secretary of State Henry Kissinger in 1973 each
received the Nobel Peace Prize. See List of Nobel Peace Prize Laureates,


Great Britain”); Act of June 29, 1854, Priv. Res. No. 33-14, 10 Stat. 830, 830 (“author-
iz[ing] . . . accept[ance of ] a gold medal recently presented . . . by His Majesty the King
of Sweden”).

                                           377
                           33 Op. O.L.C. 370 (2009)

supra note 3. As was the case with Presidents Roosevelt and Wilson, none
of these recipients, as far as we are aware, received congressional consent
prior to accepting the Prize or congressional ratification of such receipt at
any time thereafter.
   This longstanding treatment of the Nobel Peace Prize is particularly
significant to our analysis because several of the Prizes were awarded
when the Nobel Committee—then known as the Nobel Committee of the
Norwegian Storting—lacked some of the structural barriers to govern-
mental control that are present today, such as rules generally barring
government ministers and legislators from serving on the Committee. If
anything, then, these prior cases arguably would cause more reason for
concern than would be present today, and yet the historical record reveals
no indication that either the Congress or the Executive believed receipt of
the Prize implicated the Emoluments Clause at all. The absence of such
evidence is particularly noteworthy since the Clause was recognized as a
bar to gifts by foreign states without congressional consent throughout
this same period of time, such that the Attorney General and this Office
advised that various gifts from foreign states could not be accepted, see,
e.g., Gifts from Foreign Prince, 24 Op. Att’y Gen. 116, 118 (1902), and
Congress passed legislation specifically manifesting its consent to some
gifts bestowed by foreign states on individuals covered by the Clause. See
supra note 5. To be sure, this long, unbroken practice of high federal
officials accepting the Nobel Peace Prize without congressional consent
cannot dictate the outcome of our constitutional analysis. But we do think
such practice strongly supports the conclusion that the President’s receipt
of the Nobel Peace Prize would not conflict with the Emoluments Clause,
as it may fairly be said to reflect an established understanding of what
constitutes a gift from a “foreign State” that would trigger application of
the Clause’s prohibition. Cf. Am. Ins. Ass’n v. Garamendi, 539 U.S. 396,
415 (2003) (analyzing President’s foreign affairs power under the Consti-
tution in light of “longstanding practice” in Executive Branch and con-
gressional silence); Dames & Moore v. Regan, 453 U.S. 654, 686 (1981)
(noting that a “‘systematic, unbroken, executive practice, long pursued to
the knowledge of the Congress and never before questioned . . . may be
treated as a gloss on’” the Constitution); Youngstown Sheet & Tube Co. v.
Sawyer, 343 U.S. 579, 610–11 (1952) (Frankfurter, J., concurring)
(“Deeply embedded traditional ways of conducting government cannot

                                    378
                     President’s Receipt of the Nobel Peace Prize

supplant the Constitution or legislation, but they give meaning to the
words of a text or supply them.”); McCulloch v. Maryland, 17 U.S. (4
Wheat.) 315, 401 (1819) (where “the great principles of liberty are not
concerned . . . [a doubtful question,] if not put at rest by the practice of
the government, ought to receive a considerable impression from that
practice”).

                                           B.

   The precedents of our Office reinforce the constitutional conclusion
that the historical practice recounted above strongly suggests. Indeed, our
Office’s numerous opinions on the Emoluments Clause have never ad-
verted to the receipt of the Peace Prize by government officials and cer-
tainly have never suggested that the numerous acceptances of the Prize
were contrary to the Clause. That is not surprising. Under these same
opinions, it is clear that, due to the unique organization of the Nobel
Committee (including its reliance on the privately endowed Nobel Foun-
dation), Nobel Peace Prize recipients do not receive presents or emolu-
ments from a “foreign State” for purposes of the Emoluments Clause.
   The precedents of the Office do establish that the Emoluments Clause
reaches not only “foreign State[s]” as such but also their instrumentalities.
ACUS, 17 Op. O.L.C. at 122; Applicability of Emoluments Clause to
Employment of Government Employees by Foreign Public Universities,
18 Op. O.L.C. 13, 18 (1994) (“Public Universities”). Quite clearly, the
Nobel Committee is not itself a foreign state in any traditional sense. The
issue, therefore, is whether the Committee has the kind of ties to a foreign
government that would make it, and by extension the Nobel Foundation in
financing the Prize, an instrumentality of a foreign state under our prece-
dents. Our past opinions make clear that an entity need not engage specif-
ically in “political, military, or diplomatic functions” to be deemed an
instrumentality of a foreign state. 6 See Public Universities, 18 Op. O.L.C.



   6 Accordingly, we have explained that corporations owned or controlled by a foreign
government are presumptively foreign states under the Emoluments Clause, even though
the Act of State doctrine suggests that “when foreign governments act in their commercial
capacities, they do not exercise powers peculiar to sovereigns,” and thus are not entitled
to the immunity from suit that might be available. ACUS, 17 Op. O.L.C. at 120

                                          379
                               33 Op. O.L.C. 370 (2009)

at 19; see also ACUS, 17 Op. O.L.C. at 122 (“[T]he language of the
Emoluments Clause does not warrant any distinction between the various
capacities in which a foreign State may act.”). Thus, for example, we have
determined that entities such as corporations owned or controlled by a
foreign government and foreign public universities may fall within the
prohibition of the Clause. ACUS, 17 Op. O.L.C. at 121–22.
   To determine whether a particular case involves receipt of a present or
emolument from a foreign state, however, our Office has closely exam-
ined the particular facts at hand. Specifically, we have sought to deter-
mine from those facts whether the entity in question is sufficiently inde-
pendent of the foreign government to which it is arguably tied—
specifically with respect to the conferral of the emolument or present at
issue, e.g., hiring an employee or bestowing an award, Public Universi-
ties, 18 Op. O.L.C. at 20—that its actions cannot be deemed to be those of
that foreign state. In short, our opinions reflect a consistent focus on
whether an entity’s decision to confer a particular present or emolument is
subject to governmental control or influence. 7
   The factors we have considered include whether a government is the
substantial source of funding for the entity, see, e.g., Applicability of
Emoluments Clause to Proposed Service of Government Employee on
Commission of International Historians, 11 Op. O.L.C. 89, 90 (1987)
(“International Historians”); whether a government, as opposed to a
private intermediary, makes the ultimate decision regarding the gift or
emolument, see, e.g., Memorandum for John G. Gaine, General Counsel,
Commodity Futures Trading Commission, from Leon Ulman, Deputy
Assistant Attorney General, Office of Legal Counsel, Re: Expense Reim-
bursement in Connection with Trip to Indonesia (Aug. 11, 1980) (“Trip to
Indonesia”); and whether a government has an active role in the manage-
ment of the entity, such as through having government officials serve on
an entity’s board of directors, see, e.g., Public Universities, 18 Op. O.L.C.

(“[N]othing in the text of the Emoluments Clause limits its application solely to foreign
governments acting as sovereigns.”).
   7 Where a foreign state indisputably and directly confers a present or emolument, such

considerations of autonomy and control may be relevant, but not decisive. See ACUS, 17
Op. O.L.C. at 119. Here, however, the critical issue is whether the Nobel Committee, and
by extension the Nobel Foundation, is an instrumentality of a foreign government for
purposes of awarding the privately endowed Peace Prize.

                                          380
                  President’s Receipt of the Nobel Peace Prize

at 15. No one of these factors has proven dispositive in our prior consid-
eration of Emoluments Clause issues. Rather, we have looked to them in
combination to assess the status of the entity for purposes of the Clause,
keeping in mind at all times the underlying purpose that the Clause is
intended to serve. See, e.g., Memorandum for H. Gerald Staub, Office of
Chief Counsel, National Aeronautics and Space Administration, from
Samuel A. Alito, Jr., Deputy Assistant Attorney General, Office of Legal
Counsel, Re: Emoluments Clause Questions Raised by NASA Scientist’s
Proposed Consulting Arrangement with the University of New South
Wales (May 23, 1986) (“given [foreign public university’s] functional and
operational separation and independence from the government of Austral-
ia and state political instrumentalities . . . [t]he answer to the Emoluments
Clause question . . . must depend [on] whether the consultancy would
raise the kind of concern (viz., the potential for ‘corruption and foreign
influence’) that motivated the Framers in enacting the constitutional
prohibition”).
   Consistent with this analysis, we have concluded in the past that Emol-
uments Clause concerns are raised where the “ultimate control” over the
decision at issue—e.g., an employment decision or a decision to bestow
an award—resides with the foreign government. For instance, an employ-
ee of the Nuclear Regulatory Commission (“NRC”) sought authorization
to work for a consulting firm that was retained by the Mexican govern-
ment. Application of the Emoluments Clause of the Constitution and the
Foreign Gifts and Decorations Act, 6 Op. O.L.C. 156, 158 (1982). Be-
cause we concluded that the “ultimate control, including selection of
personnel, remains with the Mexican government,” id. (“the retention of
the NRC employee by the consulting firm appears to be the principal
reason for selection of the consulting firm by the Mexican government”),
we determined that the Emoluments Clause barred the arrangement.
Similarly, we concluded that an invitation to join a commission of inter-
national historians that was established and funded entirely by the Austri-
an government constituted an invitation from the Austrian government
itself. International Historians, 11 Op. O.L.C. at 90.
   By contrast, although we have previously opined that foreign public
universities are presumptively instrumentalities of a foreign state for the
purposes of the Emoluments Clause, we determined that two NASA
scientists on leave without pay could be employed by the University of

                                     381
                           33 Op. O.L.C. 370 (2009)

Victoria in British Columbia, Canada, without triggering that constitu-
tional restraint. Public Universities, 18 Op. O.L.C. at 13. We came to this
conclusion because the evidence demonstrated that the University acted
independently of the Canadian (or the British Columbian) government
when making faculty employment decisions. Id. at 15 (“[T]he University
of Victoria should not be considered a foreign state.”). To be sure, as we
acknowledged, the University was under the formal control of the British
Columbia government. Id. at 20 (noting that the government had “ulti-
mate” control of the University); see also id. at 15 (noting that the faculty
was “constituted” by the University’s Board of Governors, the majority of
whom were appointed by the provincial government). Nevertheless, it was
critical to our analysis that the specific conduct at issue—the University’s
selection of faculty—was not made by the University “under statutory
compulsion” or pursuant to the “dictates of the government.” Id. at 20–21
(quoting McKinney v. Univ. of Guelph, [1990] 3 S.C.R. 229, 269 (Can.)
(plurality op.)).
   Similar considerations of autonomy informed our view that a federal
officer could serve as a consultant to Harvard University on a project
funded by the government of Indonesia. See Trip to Indonesia at 5. Al-
though the consulting services were to be rendered for the benefit of
Indonesia and the individual consultant’s expenses were to be reimbursed
by Harvard from funds paid by Indonesia, we identified no violation of
the Emoluments Clause. We reached this conclusion in significant part
because, under the consulting arrangement, Harvard had the sole dis-
cretion over the consultants it chose, and Indonesia had no veto power
over those choices. Id. (“Since . . . the foreign government neither con-
trols nor even influences the selection and payment of consultants, the
Emoluments Clause is not implicated.”).
   In light of these precedents, we believe that it is significant that the
Nobel Committee’s selection of the Peace Prize recipient is independent
of the dictate or influence of the Norwegian government. As far as we are
aware, the Norwegian government has no authority to compel the Com-
mittee to choose the Prize recipient; nor does it have any veto authority
with respect to the selection by the Committee members, who, in any
event, are not appointed by a single official to whom they are account-
able, but are instead elected by the multimember Storting. See Nobel
Foundation Statutes § 1. To be sure, Norwegian government officials may

                                    382
                     President’s Receipt of the Nobel Peace Prize

submit nominations to the Committee, but that opportunity is shared by
any “[m]embers of national assemblies and governments of states,” along
with “University rectors” and “professors of social sciences, history,
philosophy, law and theology.” Nobel Peace Prize Regulations § 3. In-
deed, the formal process of nomination and selection of a Prize recipient
is not guided by the government, but by the private, Sweden-based Nobel
Foundation and the Nobel Committee. 8 For example, pursuant to the
Foundation’s rules, no prize-awarding body, including the Peace Prize
Committee, may reveal the details of its deliberations “until at least 50
years have elapsed after the date on which the decision in question was
made.” Nobel Foundation Statutes § 10. We have found no indication that
the Norwegian government or its officials, if requesting such information,
would be exempt from this restraint on disclosure. Other aspects of the
selection process, including guidelines on nominations and supporting
materials, are either provided in the private Foundation’s statutes or
delegated by the Foundation—not by the Norwegian government—to the
prize-awarding bodies, including the Peace Prize Committee. E.g., id. § 7
(“To be considered eligible for an award, it is necessary to be nominated
in writing by a person competent to make such a nomination.”). These
formal limits on the capacity of the Norwegian government to influence,
let alone control, the Committee’s decision, are consistent with the Com-
mittee’s own repeated assertions of its independence. See Tønnesson.
   The Government of Norway’s financial connection to the Nobel Com-
mittee is even more attenuated. It appears that the members of the Nobel
Committee are compensated for their services by the privately funded
Nobel Foundation, see Canter E-mail, and the precise amount of the
remuneration is set by the Nobel Committee, not the Norwegian govern-
ment. See Nobel Foundation Statutes § 6. The Peace Prize itself, including


   8 The Storting appears to have the limited authority only to approve “[i]nstructions
concerning the election of members of the Nobel Committee” itself. See Nobel Found-
ation Regulations § 9. Any other amendments to the Committee’s rules of operation,
including its award selection guidelines, are decided upon by the Committee itself, after
views are solicited from the Nobel Foundation. Id. (“Proposals for amendments to other
provisions of these regulations may be put forward by members of the Norwegian Nobel
Committee or by members of the Board of Directors of the Nobel Foundation. Before the
Norwegian Nobel Committee makes a decision concerning the proposal, it shall be
submitted to the Board of Directors of the Nobel Foundation for an opinion.”).

                                          383
                          33 Op. O.L.C. 370 (2009)

its cash award and other elements, is funded by the Nobel Foundation,
which alone is responsible for ensuring that all of the Nobel prize-
awarding bodies can accomplish their purposes and which is itself fi-
nanced by private investments and not government funding. Id. § 14
(“The Board [of the Foundation] shall administer the property of the
Foundation for the purposes of maintaining good long-term prize-
awarding capacity and safeguarding the value of the Foundation’s assets
in real terms.”); see also The Nobel Foundation’s Income Statement
(2008), http://nobelprize.org/nobelfoundation/incomes.html (last visited
Dec. 7, 2009); Lemmel (describing Nobel Foundation’s investment strat-
egies to ensure financial base of Nobel Prizes).
   Thus, in our view, the only potentially relevant tie to the Norwegian
government is that, in accordance with Alfred Nobel’s will, the Storting
elects the Nobel Committee’s five members. Further, we are aware that,
notwithstanding the rules generally barring sitting members of the Stor-
ting from the Nobel Committee, two members of the Storting served on
the Committee for several months before leaving their parliamentary
seats. However, in light of the strong basis for the Committee’s autonomy,
both as to the decision it makes and the finances upon which it draws, we
do not view the Storting’s appointment authority, or a minority of the
Committee members’ short-term overlap with parliamentary service, as
having dispositive significance.
   Nor has our Office done so in the past in analogous cases. In determin-
ing that an award to a Navy scientist from the Alexander von Humboldt
Foundation was from the German government for the purposes of the
Emoluments Clause, for example, we noted that the “awards are made by
a ‘Special Committee,’ on which the Federal Ministries for Foreign Af-
fairs and Research and Technology are represented.” See Letter for Walter
T. Skallerup, Jr., General Counsel, Department of the Navy, from Robert
B. Shanks, Deputy Assistant Attorney General, Office of Legal Counsel at
2 (Mar. 17, 1983). But we did not indicate that the presence of the gov-
ernment ministers on the award committee was the decisive factor in our
analysis. Instead, we also noted that the Foundation was reestablished
(because it had once been dissolved) by the Federal Republic of Germany,
specifically by its Ministry of Foreign Affairs. In addition, we noted that
the Foundation that administered the award was financed mainly through
annual payments from the West German government. See id. By contrast,

                                   384
                      President’s Receipt of the Nobel Peace Prize

the Nobel Committee is financed by the private Nobel Foundation, and
although the Norwegian government may have formally established the
Committee (as the “Nobel Committee of the Norwegian Storting”), it did
so pursuant to a private individual’s will, which assigned the Storting the
limited role of electing the Committee’s members, who would be charged
with exercising their independent judgments.
   Likewise, we concluded that the University of British Columbia in hir-
ing faculty was not acting as a foreign state for the purposes of the Emol-
uments Clause—notwithstanding the provincial government’s power to
appoint a majority of the members of the University’s board of governors.
Public Universities, 18 Op. O.L.C. at 14, 22 (citing Harrison v. Univ. of
British Columbia, [1990] 3 S.C.R. 451, 459 (Can.) (plurality op.)). We
also determined that the Prince Mahidol Foundation was not an instru-
mentality of the Government of Thailand for the purposes of the Emolu-
ments Clause, although several officials of the Thai government and the
Royal Princess of Thailand sat on the Foundation’s board. Memorandum
for the File from Daniel L. Koffsky, Office of Legal Counsel, Re: Appli-
cation of the Emoluments Clause to a U.S. Government Employee Who
Performs Services for the Prince Mahidol Foundation (Nov. 19, 2002)
(“Prince Mahidol Foundation”). 9 In each case, we found countervailing
indications of autonomy to be more significant. As noted above, we
concluded that the University of British Columbia’s faculty decisions,
including contract negotiations and collective bargaining, were not subject
to governmental compulsion. Public Universities, 18 Op. O.L.C. at 20–21
(noting University’s “‘legal autonomy’”). And despite the presence of the
Thai government and royalty, we determined that the decision-making
process of the Prince Mahidol Foundation’s Board evidenced “independ-

    9 Similarly, the Supreme Court has indicated that a government’s appointment authori-

ty is not given dispositive weight in determining whether a nominally private entity is, in
fact, “what the Constitution regards as the Government.” See Lebron v. Nat’l R.R. Pas-
senger Corp., 513 U.S. 374, 392 (1995) (holding that Amtrak was a state actor subject to
the First Amendment). That the federal government appointed a majority of Amtrak’s
directors was not considered to be of controlling importance. As the Lebron Court ob-
served, the Consolidated Rail Corporation (“Conrail”) was held “not to be a federal
instrumentality, despite the President’s power to appoint, directly or indirectly, 8 of its 15
directors.” Id. at 399; see also Regional Rail Reorganization Act Cases, 419 U.S. 102, 152
(1974) (“Conrail is not a federal instrumentality by reason of the federal representation on
its board of directors.”).

                                            385
                          33 Op. O.L.C. 370 (2009)

ent judgment.” Prince Mahidol Foundation at 4 (also noting that “most of
the funds for the Foundation do not come from the [Thai] government”).
These same considerations concerning the exercise of independent judg-
ment and financial autonomy are at least as present here.
   In sum, determining whether an entity is an instrumentality of a foreign
government is necessarily a fact-bound inquiry, see Application of the
Emoluments Clause of the Constitution and the Foreign Gifts and Deco-
rations Act, 6 Op. O.L.C. 156, 158 (1982) (“Each situation must . . . be
judged on its facts.”), and the weight of the evidence in light of this Of-
fice’s consistent precedents—and as reinforced by the substantial histori-
cal practice—demonstrates that the awarding of the privately financed
Peace Prize through the Nobel Committee does not constitute the confer-
ral of a present or emolument by a “foreign State” for the purposes of the
Emoluments Clause.

                                    III.

   Our reasoning regarding the Emoluments Clause is equally applicable
to the Foreign Gifts and Decorations Act. The Act provides express con-
sent for officials to accept “gifts and decorations” from “foreign govern-
ment[s]” under certain limited circumstances not present here. See
5 U.S.C. § 7342(b) (2006) (“An employee may not . . . accept a gift or
decoration, other than in accordance with the provisions of” the Act); see
also id. § 7342(a)(1)(E) (providing that the President is subject to the
Act). Section 7342(a)(2) defines the term “foreign government” as fol-
lows:
     “foreign government” means—
        (A) any unit of foreign governmental authority, including any for-
     eign national, State, local, and municipal government;
        (B) any international or multinational organization whose mem-
     bership is composed of any unit of foreign government described in
     subparagraph (A); and
        (C) any agent or representative of any such unit or such organiza-
     tion, while acting as such.
  While we do not necessarily assume that Congress intended the mean-
ing of “foreign government” to be coextensive with the constitutional

                                   386
                  President’s Receipt of the Nobel Peace Prize

term “foreign State,” we have recognized that the Act’s reference to “any
unit of foreign governmental authority” is likely narrower in scope than
the Emoluments Clause. See ACUS, 17 Op. O.L.C. at 121 (recognizing
that corporations owned or controlled by foreign States are arguably not
“units of foreign governmental authority,” although they are presumptive-
ly subject to the Emoluments Clause); cf. S. Rep. No. 95-194, at 29 (1977)
(definition of “foreign government” intended to reach “foreign govern-
mental subdivision(s)” and “quasi-government organizations”). For the
reasons discussed in detail above, the Nobel Committee in choosing the
recipients of the Peace Prize, like the Nobel Foundation in financing the
Prize, operates as a private non-governmental organization and not as a
“unit” of a foreign government. Moreover, given the Foundation’s private
nature and the facts that the Committee acts independently of any gov-
ernment and is not required to include any government officials on it, see
The Norwegian Nobel Committee, http://nobelprize.org/prize_awarders/
peace/committee.html (last visited Nov. 23, 2009) (“Although this is not a
requirement, all committee members have been Norwegian nationals.”),
we conclude that neither is an “international or multinational organiza-
tion” because neither is “composed of any unit of foreign government,”
let alone composed of units of more than one foreign government.
5 U.S.C. § 7342(a)(2)(B); see also Emoluments Clause and World Bank,
25 Op. O.L.C. 113, 117 (2001) (concluding that international organiza-
tions of which the United States is a member are not generally subject to
the Emoluments Clause and observing that the Act’s coverage of interna-
tional organizations was likely “motivated by policy concerns as opposed
to constitutional ones”). Nor is the Committee as a whole, or, by exten-
sion, the Nobel Foundation in financing the Prize, an “agent or representa-
tive” of any unit of a foreign government or any international organization
for purposes of the Act. Although two members of the Committee con-
tinued to serve in the Storting before leaving their parliamentary seats, we
do not believe this limited tie between the Government of Norway and the
Committee, affecting a minority of the Committee’s members, trans-
formed the Nobel Committee into an agent or representative of the Nor-
wegian Government. Id. § 7342(a)(2)(C). The countervailing indications
of autonomy described above support that conclusion. Consequently, the
Foreign Gifts and Decorations Act poses no bar to the President’s receipt
of the Peace Prize.

                                     387
                         33 Op. O.L.C. 370 (2009)

                                   IV.

   For the reasons given above, we conclude that neither the Emoluments
Clause nor the Foreign Gifts and Decorations Act prohibits the President
from receiving the Nobel Peace Prize without congressional consent.

                                    DAVID J. BARRON
                              Acting Assistant Attorney General
                                   Office of Legal Counsel




                                  388